Pet' curiam.

We are of opinion that the Circuit Judge might well refuse leave to withdraw the motion for bail, having fully examined all the facts and circumstances of the case. It was a question in which the State, as well as the prisoner, was interested, and although the inquiry was begun upon the application of the prisoner, the State was in effect the plaintiff party, and it was the duty of the judge, having fully examined into all the facts and circumstances of the case, to proceed and admit the prisoner to bail, thus ridding the State of the expense of his custody, or remand him to prison, denying bail, as the facts and circumstances required.
We are further of opinion that both these motions must be denied. The first, which is for a habeas corpus, upon the ground that the affidavit upon which the continuance was granted, has been supplied by the argreement of counsel, and this, under the previous decision of this court in ex parte Chaney, 8 Ala. Rep. 424, deprives the prisoner of the right to bail, growing out of a continuance for want of such written affidavit. The second motion, which is for a mandamus, cannot be allowed; because the court, having previously examined fully into all the facts and circumstances of the case, was not bound to re-investigate the facts and circumstances, but might well repose on its previous decision made upon such full investigation. We will not say, the former adjudication was conclusive upon the party’s right to bail, as arising out of the facts. On the contrary, we think it was not, and that it would have been competent for the court, even upon the same facts, to have admitted to bail, if he had been satisfied that the former conclusion attained upon the evidence was erroneous. But he was not compelled to re-try the facts, as *94often as the prisoner chose to renew his application. It was, at most, a matter of sound discretion, and we think this record shows that he exercised it properly. The case of ex parte Lawrence (5 Binney’s Rep. 304) holds, that the court is not even bound to grant a habeas corpus, where the case has already been heard upon the same evidence by another court. It is, however, added, that they do not wish to be understood as saying the court had not the power to issue the writ, if it had thought it expedient to do so. The case before us does not require us to go the length of that case; for here, the motions for bail were made in the same court, and the records of that court showed that the merits of the application sought to be renewed had been fully determined upon, and no reason was shown why it should be renewed. In applications for writs of habeas corpus, if the prisoner or petitioner make out a case which entitles him to his discharge, then the writ is matter of right; but if he shows, by the case which he makes in his application for the writ, that he is not entitled to relief, the writ will be denied; for it were useless to go through the ceremony of granting the writ, and having the party brought before the court, merely to be remanded back to the custody out of which he prays a discharge. See on this point, ex parte Croom and May, 19 Ala. 561. In this case, the record accompanying the applications shows that they should be denied.
Motions denied.